COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         NOTICE REGARDING DOCUMENTS FILED IN CASE
                                  STAYED FOR BANKRUPTCY

Appellate case name:      Latrice Harris v. Highland Knolls Community Association

Appellate case number:    01-15-00284-CV

Trial court case number: 908487

Trial court:              County Civil Court at Law No. 2 of Harris County

        This appeal is stayed pursuant to appellee Highland Knolls Community Association’s
Notice of Stay, filed in this Court on April 14, 2015, stating that appellant, Latrice Harris, has
filed a petition for relief under Chapter 13 of Title 11, United States Code, in Case 15-31978, In
re Latrice Harris, in the United States Bankruptcy Court for the Southern District of Texas. See
11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy). Until the parties notify the Court that
the bankruptcy has concluded and move to reinstate the case, the Court will take no further
action other than to receive and hold any documents tendered during the period of suspension.
See TEX. R. APP. P. 8.2.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive
case on the Court’s docket. See TEX. R. APP. P. 8.3.



Clerk’s signature: /s/ Christopher A. Prine


Date: April 16, 2015